DISMISSED and Opinion Filed April 16, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00902-CV

          REV. RYAN “SASHA” GALLAGHER, Appellant
                            V.
TEXAS ATTORNEY GENERAL (KEN PAXTON), TEXAS DEPARTMENT
       OF PUBLIC SAFETY, WAYNE A. MUELLER, Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-02400

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns
      Pro se appellant Reverend Ryan “Sasha” Gallagher appeals the trial court’s

order granting appellees’ plea to the jurisdiction. When appellant filed his brief on

February 3, 2020, we determined it was deficient. By letter dated February 24, 2020,

we notified appellant that his brief failed to comply with the requirements of Texas

Rule of Appellate Procedure 38.1. See TEX. R. APP. P. 38.1. We provided appellant

an opportunity to file an amended brief that complied with rule 38.1’s requirements

within ten days and cautioned him that failure to comply might result in dismissal of
the appeal without further notice. See id. 38.8(a)(1); 42.3(b), (c). Appellant did not

file an amended brief.

      Although civil litigants may represent themselves at trial and on appeal, pro

se litigants must adhere to our rules of evidence and procedure, including the

appellate rules of procedure. Bolling v. Farmers Branch Indep. Sch. Dist., 315
S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). Our appellate rules have

specific requirements for briefing. See TEX. R. APP. P. 38. Among other

requirements, the rules require appellants to state concisely their complaints; provide

understandable, succinct, and clear argument showing why their complaints are

meritorious in fact and in law; cite and apply applicable law; and provide appropriate

references to the record. See id. 38.1(f–i); Bolling, 315 S.W.3d at 895. If an appellant

fails to provide adequate briefing, we may dismiss the appeal. TEX. R. APP. P. 42.3;

Bolling, 315 S.W.3d at 895–96.

      Appellant’s brief does not include any citations to the record or recite any

facts concerning the plea to the jurisdiction granted by the trial court. See TEX. R.

APP. P. 38.1(g), (i). Appellant only recites facts—without any references to the

record—related to his Motion for Writ of Injunction, in which appellant sought “an

Injunction allowing marijuana to be grown and used in a Temple in Dallas County.”

Additionally, appellant fails to cite any legal authority to support his legal assertions.

See id. 38.1(i). Without adequate briefing, especially the lack of support by reference

to the record and authorities, appellant is not entitled to judicial review. See id.
                                          –2–
38.1(g), (i); Bolling, 315 S.W.3d at 895–96. Accordingly, because appellant was

given an opportunity to file an amended brief correcting noted deficiencies but has

failed to do so, we dismiss this appeal. See TEX. R. APP. P. 42.3(c); Bolling, 315
S.W.3d at 895–96.



                                          /Robert D.Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

190902F.P05




                                       –3–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

REV. RYAN “SASHA”                          On Appeal from the 162nd Judicial
GALLAGHER, Appellant                       District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-19-02400.
No. 05-19-00902-CV         V.              Opinion delivered by Chief Justice
                                           Burns. Justices Molberg and Nowell
TEXAS ATTORNEY GENERAL                     participating.
(KEN PAXTON), TEXAS
DEPARTMENT OF PUBLIC
SAFETY, WAYNE A. MUELLER,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees TEXAS ATTORNEY GENERAL (KEN
PAXTON), TEXAS DEPARTMENT OF PUBLIC SAFETY, WAYNE A.
MUELLER recover their costs, if any, of this appeal from appellant REV. RYAN
“SASHA” GALLAGHER.


Judgment entered April 16, 2020




                                     –4–